DETAILED ACTION
	Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 has been considered by the examiner.

Response to Amendment
	The amendments to paragraphs [0004], [0022], [0024], [0025], [0028], [0029], and [0063] of the specification have overcome all but one of the objections. The examiner notes that in amended paragraph [0024], “the identification of a particular vehicle person” appears as if it should instead read “the identification of a particular vehicle or person” or equivalent. The remaining objections to the specification have been withdrawn.
	The amendments to claims 13-15 have overcome the objections. The objections to claims 13-15 have been withdrawn.

Response to Arguments
Applicant's arguments in the third paragraph of page 10 of the reply filed 06/20/2022 pertaining to the rejection of claim 15 under 35 U.S.C. 101 have been fully considered but they are not persuasive. Amended claim 15 is directed to non-statutory subject matter, and does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A computer program comprising code when executed in a data processing apparatus causes the method of claim 1 to be performed” where the claim is directed to software per se. The rejection of claim 15 under 35 U.S.C. 101 is maintained. See the rejection as set forth below.

Applicant's arguments from paragraph 5 of page 10 to paragraph 3 of page 14 of the reply filed 06/20/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a passage control unit (physically) separating the first and the second zone)” in the first paragraph of page 13 of the reply filed 06/20/2022) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, the claim does not specify how the passage control unit separates a first and second zone. From column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected at a first location 202 in the area 102, and the safety management device 110 may create the moveable zone 128 around the human 118 (first zone). The examiner understands Stubbs to teach at least “a first passage control unit separating the first and the second zone” under its broadest reasonable interpretation, where the creation of moveable zone 128 (first zone) necessitates at least the “separating” of area 102 (fusion zone) into moveable zone 128 (first zone) and the remaining portion 126 of the area 102 (second zone) for instructing the MDUs via the safety management device (passage control unit).
Further, the examiner disagrees with applicant’s argument that the prior art of record does not disclose preventing a control command to stop the autonomously operating mobile vehicle. In column 7 lines 23-27, Stubbs teaches that the safety management device 100 may instruct MDUs within a remaining portion 126 of the area 102 (second zone) to continue operating. The examiner understands that instructing the MDUs to continue operating is at least equivalent to “preventing a control command to stop the autonomously operating mobile vehicle” under its broadest reasonable interpretation, where a control command to stop the MDU is not sent by the safety management device, and where the MDUs are instructed to continue operating.
Therefore, the rejections of independent claims 1 and 10, and corresponding dependent claims 2-6, 8-9, and 11-15 under 35 U.S.C. 103 are maintained. See the rejections as set forth below.

Specification
The disclosure is objected to because of the following minor informality: in paragraph [0024], “the identification of a particular vehicle person” appears as if it should instead read “the identification of a particular vehicle or person” or equivalent.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	
The claim limitations being interpreted under 35 U.S.C. 112(f) are as follows:
“means for receiving position information of at least one autonomously operating mobile vehicle in a fusion zone merged of at least a first zone and a second zone associated with a first passage control unit separating the first zone and the second zone” in claim 10;
“means for detecting a mobile object by a second passage control unit associated with the first zone” in claim 10;
“means for checking position of the at least one autonomously operating mobile vehicle in response to detecting the mobile object” in claim 10;
“means for preventing, in response to an autonomously operating mobile vehicle being positioned in the second zone, a control command to stop the autonomously operating mobile vehicle in the second zone” in claim 10;
“means for demerging the first zone and the second zone” in claim 10;
“means for receiving position information of at least one autonomously operating mobile vehicle in a fusion zone merged of at least a first zone and a second zone associated with a first passage control unit” in claim 13;
“means for detecting a mobile object by a second passage control unit associated with the first zone” in claim 13;
“means for checking position of the at least one autonomously operating mobile vehicle in response to detecting the mobile object” in claim 13;
“means for preventing, in response to an autonomously operating mobile vehicle being positioned in the second zone, a control command to stop the autonomously operating mobile vehicle in the second zone” in claim 13;
“means for demerging the first zone and the second zone” in claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A computer program comprising code when executed in a data processing apparatus causes the method of claim 1 to be performed” where the claim is directed to software per se. The invention, as drafted in claim 15, does not pertain to a statutory category (see MPEP 2106.03, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hendeberg (WO 2015/187081 A1), in view of Stubbs (US 9,927,797 B2).

Regarding claim 1, Hendeberg discloses a method for zone passage control in an underground worksite having a plurality of operation zones for autonomously operating mobile vehicle operations (In column 3 lines 14-27 of the provided publication, Hendeberg discloses a safety system for automated operation of mining vehicles within a work area configured such that safety zones for automated operation of mining vehicles may be defined within the work area; see also column 8 line 14 where Hendeberg discloses that “the work area is suitably underground”), the method comprising:
in response to detecting a mobile object by a passage control unit associated with a first zone (In column 3 lines 14-2, Hendeberg discloses that each safety zone is associated with barrier control units arranged at the entrances to the respective safety zone; in column 5 lines 16-32, Hendeberg discloses that the safety system is arranged to immediately affect operation of all mining vehicles in a safety zone when at least one barrier in said safety zone is crossed (mobile object is detected) by setting the mining vehicles in a safe state which stops the mining vehicle such that, for example, “the engine of the mining vehicle is switched off or that movable components of the mining vehicle are stopped”), performing:
in response to an autonomously operating mobile vehicle being positioned in a second zone, preventing a control command to stop the autonomously operating mobile vehicle in the second zone (In column 5 lines 16-32, Hendeberg discloses that only the mining vehicles located in a specific safety zone (first zone) are affected when a barrier at said safety zone is crossed, and that the production losses are limited since as many mining vehicles as possible are in operation; the examiner understands that a control command to stop the autonomous operation of mining vehicles in a second safety zone whose barrier is not crossed is prevented).
Although Hendeberg discloses that “a safety zone may also comprise passive barriers which may be activated if needed, for example in order to divide a safety zone into smaller subzones” in column 6 lines 19-25, Hendeberg does not explicitly disclose the method comprising:
receiving position information of at least one autonomously operating mobile vehicle in a fusion zone merged of at least a first zone and a second zone associated with a first passage control unit separating the first zone and the second zone;
in response to detecting a mobile object by a second passage control unit associated with the first zone, performing:
checking position of the at least one autonomously operating mobile vehicle;
in response to an autonomously operating mobile vehicle being positioned in the second zone, preventing a control command to stop the autonomously operating mobile vehicle in the second zone; and
demerging the first zone and the second zone.
However, Stubbs teaches the method comprising:
receiving position information of at least one autonomously operating mobile vehicle (In column 3 lines 10-37, Stubbs teaches that a safety management device may track the locations of MDUs (mobile drive units, or an autonomously operating vehicle)) in a fusion zone merged of at least a first zone and a second zone (In column 4 lines 50-60, Stubbs teaches that area 102 (fusion zone) may include one or more mobile drive units (MDU) 106; in fig. 2 and from column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected at a first location 202 in the area 102, and the safety management device 110 may create the moveable zone 128 around the human 118 (first zone); the examiner understands area 102 to be a fusion zone of at least moveable zone 128 (first zone) and the remaining portion 126 of the area 102 (second zone) before the presence of the human is detected) associated with a first passage control unit (From column 5 line 59 to column 6 line 9, Stubbs teaches that sensors 114 provide sensor data to management devices 108, 110 to track the movement and determine a location of each of the MDUs 106 in the area 102 (fusion zone); the examiner understands the management devices 108, 110 to function as the passage control units, where the management devices 108, 110 are at least associated with any area which can be delineated from the area 102) separating the first zone and the second zone (From column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected at a first location 202 in the area 102, and the safety management device 110 may create the moveable zone 128 around the human 118 (first zone); the examiner understands that the creation of moveable zone 128 (first zone) necessitates at least the “separating” of area 102 (fusion zone) into moveable zone 128 (first zone) and the remaining portion 126 of the area 102 (second zone) for instructing the MDUs via the safety management device (passage control unit));
in response to detecting a mobile object (From column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected via locator device 120 at a first location 202 in the area 102) by a second passage control unit associated with the first zone (In column 12 lines 42-53, Stubbs teaches that the locator device 120 may send location data 536 to enable the management devices 108, 110 to determine a location of the human 118; the examiner understands the management devices 108, 110 to function as the passage control units, where the management devices 108, 110 are at least associated with any area which can be delineated from the area 102), performing:
checking position of the at least one autonomously operating mobile vehicle (In column 9 lines 14-25, Stubbs teaches that the safety management device 110 may continuously monitor the location of each of the MDUs 106 with the area 102);
in response to an autonomously operating mobile vehicle being positioned in the second zone, preventing a control command to stop the autonomously operating mobile vehicle in the second zone (In column 7 lines 23-27, Stubbs teaches that the safety management device 100 may instruct MDUs within a remaining portion 126 of the area 102 (second zone) to continue operating (control command to stop operation is prevented)); and
demerging the first zone and the second zone (From column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected at a first location 202 in the area 102, and the safety management device 110 may create the moveable zone 128 around the human 118 (first zone); the examiner understands the creation of moveable zone 128 (first zone) to necessitate a “demerging” of area 102 (fusion zone) into moveable zone 128 (first zone) and the remaining portion 126 of the area 102 (second zone)).
Stubbs is considered to be analogous to the claimed invention in that they both pertain to delineating a work space into separate areas upon the detection of a person to provide safety by stopping operation of mobile units in an area including the detected person while allowing the continuing autonomous operation of mobile units in another area. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Stubbs with the method as disclosed by Hendeberg, where Hendeberg already discloses that “a safety zone may also comprise passive barriers which may be activated if needed, for example in order to divide a safety zone into smaller subzones” in column 6 lines 19-25, and where Stubbs teaches that “the moveable zone 128 may take the form of any geometric shape (e.g., square, rectangle, triangle, or the like) or any non-geometric shape” in column 8 lines 4-16. The examiner understands that the division of zones as taught by Stubbs could be implemented with the method as disclosed by Hendeberg with a predictable outcome, with a reasonable expectation of success, and without undue experimentation. The implementation of the method as taught by Stubbs is advantageous in that it allows certain machines in the work area to continue operating, maximizing efficiency of the system while maintaining the safety of a human in the work area.

Regarding claim 2, the combination of Hendeburg and Stubbs discloses every limitation as set forth below.
In particular, Hendeberg discloses wherein each zone is assigned a state parameter (From column 4 line 28 to column 5 line 7, Hendeberg discloses that the barriers at each safety zone delimits the respective safety zone from a manual zone).
Stubbs teaches wherein the first zone and the second zone merged into the fusion zone have assigned a first state parameter value indicating autonomous operation (From column 13 line 61 to column 14 line 5, Stubbs teaches the MDUs 106 may operate in an area (fusion zone) when they periodically receive the activity message 540 from the safety management device 110 instructing them to operate, where upon detecting a human 118 in the area, the safety management device 110 may determine a distance of each of the MDUs 106 from the human 118 and send the stop message 542 based on the distance; the examiner understands the activity message 540 which is continuously sent to the MDUs in the area before detection of the human 118 to be an example of a state parameter value indicating autonomous operation in the area).

Regarding claim 3, Hendeberg discloses updating the state parameter of the first zone into a second state parameter value indicating manual operation in response to the demerging (In column 6 lines 19-25, Hendeberg discloses that a safety zone may comprise passive barriers which may be activated in order to divide (demerge) a safety zone into smaller zones, for example, passive barriers may be activated and delimit a protected manual area to ensure that unmanned mining vehicles are not operated among people and/or manually operated vehicles).

Regarding claim 4, Stubbs further teaches in response to detecting an autonomously operating mobile vehicle being positioned in the first zone causing a control command to stop the autonomously operating mobile vehicle in the first zone (In column 8 lines 4-16, Stubbs teaches that the moveable zone 128 (first zone) can be defined by a first distance 122 from the human 118, where “MDUs within the first distance 122 may be instructed to stop performing any physical activity while MDUs that are greater than the first distance 122 from the human 118 may be instructed to continue performing a set of activities”).

Regarding claim 5, Stubbs further teaches in response to detecting a mobile object by the first passage control unit after the demerging (In fig. 4 and in column 11 lines 11-40, Stubbs teaches that, for example, a second human 406 (mobile object) may be detected by the safety management device 110 where area 102 has already been “demerged” between at least a first zone 402 including first human 118 (first zone) and the remaining portion of the area 102 (second zone); the examiner understands the management devices 108, 110 to function as the passage control units, where the management devices 108, 110 are at least associated with any area which can be delineated from the area 102), causing transmission of a control command to stop an autonomously operating mobile vehicle positioned in the second zone (In column 11 lines 11-40, Stubbs teaches that MDUs 106 within a predetermined distance from the second human 406 (second zone 404) may be instructed to stop performing physical activities, where MDUs positioned in the second zone 404 must be positioned within the remaining portion of the area 102 (second zone)).

Regarding claim 8, Stubbs further teaches wherein the fusion zone further comprises a third zone associated with a third passage control unit, which is also associated with the second zone (In fig. 4 and from column 10 line 65 to column 11 line 10, Stubbs teaches that the area 102 can comprise any number of zones; the examiner understands the management devices 108, 110 to function as the passage control units, where the management devices 108, 110 are at least associated with any area which can be delineated from the area 102), the method further comprising maintaining a merging of the second zone and the third zone after the demerging of the first zone and the second zone (In fig. 4 and in column 11 lines 11-40, Stubbs teaches that the second zone 404 (third zone) may be a moveable zone that surrounds a second human 406 when the second human 406 is detected in the area 102; the examiner understands that upon detecting the first human 118 but not second human 406, the first zone 402 (first zone) may be demerged from the remaining portion of the area 102, where the remaining portion of the area 102 indicates at least a maintained “merge” between the moveable zone that surrounds a second human 406 (third zone) and the further remaining portion of the area 102 (second zone) before the second human 406 is detected).

Regarding claim 9, Stubbs further teaches detecting a state change of the second zone after the demerging of the first zone and the second zone (In fig. 4 and in column 11 lines 11-40, Stubbs teaches that, for example, a second human 406 (mobile object) may be detected by the safety management device 110 where area 102 has already been “demerged” between at least a first zone 402 including first human 118 (first zone) and the remaining portion of the area 102 (second zone); the examiner understands that a state change of the remaining portion of the area 102 (second zone) may be detected in response to, for example, the presence of a second human 406 in the second zone);
remerging the first zone and the second zone into the fusion zone or a new fusion zone in response to the state parameter information of the first zone and the second zone indicating autonomous operation (In column 8 lines 32-42, Stubbs teaches that when the safety management device 110 determines that the human 118 has exited (e.g., is no longer present in) the area 102, individual drive units of the MDUs 106 may resume performing a set of activities; the examiner understands that; the examiner understands that the moveable zone 128 around the human 118 (first zone) is reintegrated with or “remerged” with the remaining portion 126 of the area 102 (second zone) to enable autonomous operation across the entirety of area 102 (fusion zone)); and
preventing a control command to stop at least one autonomously operating mobile vehicle in the first zone and/or the second zone in response to an autonomously operating mobile vehicle being detected by the first passage control unit associated with the first zone remerged with the second zone ((In column 8 lines 32-42, Stubbs teaches that when the safety management device 110 determines that the human 118 has exited (e.g., is no longer present in) the area 102, individual drive units of the MDUs 106 may resume performing a set of activities (control command to stop operation is prevented)).

Regarding claim 10, Hendeberg discloses an apparatus for zone passage control in an underground worksite including a plurality of operation zones for autonomously operating mobile vehicle operations (In column 3 lines 14-27 of the provided publication, Hendeberg discloses a safety system for automated operation of mining vehicles within a work area configured such that safety zones for automated operation of mining vehicles may be defined within the work area; see also column 8 line 14 where Hendeberg discloses that “the work area is suitably underground”), the apparatus comprising:
means for detecting a mobile object by a passage control unit associated with the first zone (In column 3 lines 14-2, Hendeberg discloses that each safety zone is associated with barrier control units arranged at the entrances to the respective safety zone; in column 5 lines 16-32, Hendeberg discloses that the safety system is arranged to immediately affect operation of all mining vehicles in a safety zone when at least one barrier in said safety zone is crossed (mobile object is detected) by setting the mining vehicles in a safe state which stops the mining vehicle such that, for example, “the engine of the mining vehicle is switched off or that movable components of the mining vehicle are stopped”);
means for preventing, in response to an autonomously operating mobile vehicle being positioned in the second zone, a control command to stop the autonomously operating mobile vehicle in the second zone (In column 5 lines 16-32, Hendeberg discloses that only the mining vehicles located in a specific safety zone (first zone) are affected when a barrier at said safety zone is crossed, and that the production losses are limited since as many mining vehicles as possible are in operation; the examiner understands that a control command to stop the autonomous operation of mining vehicles in a second safety zone whose barrier is not crossed is prevented).
Although Hendeberg discloses that “a safety zone may also comprise passive barriers which may be activated if needed, for example in order to divide a safety zone into smaller subzones” in column 6 lines 19-25, Hendeberg does not explicitly disclose the apparatus comprising:
means for receiving position information of at least one autonomously operating mobile vehicle in a fusion zone merged of at least a first zone and a second zone associated with a first passage control unit separating the first zone and the second zone;
means for checking position of the at least one autonomously operating mobile vehicle in response to detecting the mobile object; and
means for demerging the first zone and the second zone.
However, Stubbs teaches the apparatus comprising:
means for receiving position information of at least one autonomously operating mobile vehicle (In column 3 lines 10-37, Stubbs teaches that a safety management device may track the locations of MDUs (mobile drive units, or an autonomously operating vehicle)) in a fusion zone merged of at least a first zone and a second zone (In column 4 lines 50-60, Stubbs teaches that area 102 (fusion zone) may include one or more mobile drive units (MDU) 106; in fig. 2 and from column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected at a first location 202 in the area 102, and the safety management device 110 may create the moveable zone 128 around the human 118 (first zone); the examiner understands area 102 to be a fusion zone of at least moveable zone 128 (first zone) and the remaining portion 126 of the area 102 (second zone) before the presence of the human is detected) associated with a first passage control unit (From column 5 line 59 to column 6 line 9, Stubbs teaches that sensors 114 provide sensor data to management devices 108, 110 to track the movement and determine a location of each of the MDUs 106 in the area 102 (fusion zone); the examiner understands the management devices 108, 110 to function as the passage control units, where the management devices 108, 110 are at least associated with any area which can be delineated from the area 102) separating the first zone and the second zone (From column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected at a first location 202 in the area 102, and the safety management device 110 may create the moveable zone 128 around the human 118 (first zone); the examiner understands that the creation of moveable zone 128 (first zone) necessitates at least the “separating” of area 102 (fusion zone) into moveable zone 128 (first zone) and the remaining portion 126 of the area 102 (second zone) for instructing the MDUs via the safety management device (passage control unit));
means for checking position of the at least one autonomously operating mobile vehicle (In column 9 lines 14-25, Stubbs teaches that the safety management device 110 may continuously monitor the location of each of the MDUs 106 with the area 102) in response to detecting the mobile object (From column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected via locator device 120 at a first location 202 in the area 102);
means for preventing, in response to an autonomously operating mobile vehicle being positioned in the second zone, a control command to stop the autonomously operating mobile vehicle in the second zone (In column 7 lines 23-27, Stubbs teaches that the safety management device 100 may instruct MDUs within a remaining portion 126 of the area 102 (second zone) to continue operating (control command to stop operation is prevented)); and
means for demerging the first zone and the second zone (From column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected at a first location 202 in the area 102, and the safety management device 110 may create the moveable zone 128 around the human 118 (first zone); the examiner understands the creation of moveable zone 128 (first zone) to necessitate a “demerging” of area 102 (fusion zone) into moveable zone 128 (first zone) and the remaining portion 126 of the area 102 (second zone)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Stubbs with the method as disclosed by Hendeberg, where Hendeberg already discloses that “a safety zone may also comprise passive barriers which may be activated if needed, for example in order to divide a safety zone into smaller subzones” in column 6 lines 19-25, and where Stubbs teaches that “the moveable zone 128 may take the form of any geometric shape (e.g., square, rectangle, triangle, or the like) or any non-geometric shape” in column 8 lines 4-16. The examiner understands that the division of zones as taught by Stubbs could be implemented with the method as disclosed by Hendeberg with a predictable outcome, with a reasonable expectation of success, and without undue experimentation. The implementation of the method as taught by Stubbs is advantageous in that it allows certain machines in the work area to continue operating, maximizing efficiency of the system while maintaining the safety of a human in the work area.

Regarding claim 11, the combination of Hendeberg and Stubbs discloses every limitation as set forth below.
In particular, Hendeberg discloses wherein each zone is assigned a state parameter (From column 4 line 28 to column 5 line 7, Hendeberg discloses that the barriers at each safety zone delimits the respective safety zone from a manual zone) and the apparatus is configured to update the state parameter of the first zone into a second state parameter value indicating manual operation in response to the demerging (In column 6 lines 19-25, Hendeberg discloses that a safety zone may comprise passive barriers which may be activated in order to divide (demerge) a safety zone into smaller zones, for example, passive barriers may be activated and delimit a protected manual area to ensure that unmanned mining vehicles are not operated among people and/or manually operated vehicles).
Stubbs teaches wherein the first zone and the second zone merged into the fusion zone have assigned a first state parameter value indicating autonomous operation (From column 13 line 61 to column 14 line 5, Stubbs teaches the MDUs 106 may operate in an area (fusion zone) when they periodically receive the activity message 540 from the safety management device 110 instructing them to operate, where upon detecting a human 118 in the area, the safety management device 110 may determine a distance of each of the MDUs 106 from the human 118 and send the stop message 542 based on the distance; the examiner understands the activity message 540 which is continuously sent to the MDUs in the area before detection of the human 118 to be an example of a state parameter value indicating autonomous operation in the area).

Regarding claim 12, Stubbs further teaches in response to detecting an autonomously operating mobile vehicle being positioned in the first zone, cause a control command to stop the autonomously operating mobile vehicle in the first zone (In column 8 lines 4-16, Stubbs teaches that the moveable zone 128 (first zone) can be defined by a first distance 122 from the human 118, where “MDUs within the first distance 122 may be instructed to stop performing any physical activity while MDUs that are greater than the first distance 122 from the human 118 may be instructed to continue performing a set of activities”).

Regarding claim 13, Hendeberg discloses an apparatus for zone passage control in an underground worksite including a plurality of operation zones for autonomously operating mobile vehicle operations (In column 3 lines 14-27 of the provided publication, Hendeberg discloses a safety system for automated operation of mining vehicles within a work area configured such that safety zones for automated operation of mining vehicles may be defined within the work area; see also column 8 line 14 where Hendeberg discloses that “the work area is suitably underground”), the apparatus comprising:
means for detecting a mobile object by a passage control unit associated with the first zone (In column 3 lines 14-2, Hendeberg discloses that each safety zone is associated with barrier control units arranged at the entrances to the respective safety zone; in column 5 lines 16-32, Hendeberg discloses that the safety system is arranged to immediately affect operation of all mining vehicles in a safety zone when at least one barrier in said safety zone is crossed (mobile object is detected) by setting the mining vehicles in a safe state which stops the mining vehicle such that, for example, “the engine of the mining vehicle is switched off or that movable components of the mining vehicle are stopped”);
means for preventing, in response to an autonomously operating mobile vehicle being positioned in the second zone, a control command to stop the autonomously operating mobile vehicle in the second zone (In column 5 lines 16-32, Hendeberg discloses that only the mining vehicles located in a specific safety zone (first zone) are affected when a barrier at said safety zone is crossed, and that the production losses are limited since as many mining vehicles as possible are in operation; the examiner understands that a control command to stop the autonomous operation of mining vehicles in a second safety zone whose barrier is not crossed is prevented).
Although Hendeberg discloses that “a safety zone may also comprise passive barriers which may be activated if needed, for example in order to divide a safety zone into smaller subzones” in column 6 lines 19-25, Hendeberg does not explicitly disclose the apparatus comprising:
means for receiving position information of at least one autonomously operating mobile vehicle in a fusion zone merged of at least a first zone and a second zone associated with a first passage control unit;
means for checking position of the at least one autonomously operating mobile vehicle in response to detecting the mobile object; and
means for demerging the first zone and the second zone.
However, Stubbs teaches the apparatus comprising:
means for receiving position information of at least one autonomously operating mobile vehicle (In column 3 lines 10-37, Stubbs teaches that a safety management device may track the locations of MDUs (mobile drive units, or an autonomously operating vehicle)) in a fusion zone merged of at least a first zone and a second zone (In column 4 lines 50-60, Stubbs teaches that area 102 (fusion zone) may include one or more mobile drive units (MDU) 106; in fig. 2 and from column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected at a first location 202 in the area 102, and the safety management device 110 may create the moveable zone 128 around the human 118 (first zone); the examiner understands area 102 to be a fusion zone of at least moveable zone 128 (first zone) and the remaining portion 126 of the area 102 (second zone) before the presence of the human is detected) associated with a first passage control unit (From column 5 line 59 to column 6 line 9, Stubbs teaches that sensors 114 provide sensor data to management devices 108, 110 to track the movement and determine a location of each of the MDUs 106 in the area 102 (fusion zone); the examiner understands the management devices 108, 110 to function as the passage control units, where the management devices 108, 110 are at least associated with any area which can be delineated from the area 102);
means for checking position of the at least one autonomously operating mobile vehicle (In column 9 lines 14-25, Stubbs teaches that the safety management device 110 may continuously monitor the location of each of the MDUs 106 with the area 102) in response to detecting the mobile object (From column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected via locator device 120 at a first location 202 in the area 102);
means for preventing, in response to an autonomously operating mobile vehicle being positioned in the second zone, a control command to stop the autonomously operating mobile vehicle in the second zone (In column 7 lines 23-27, Stubbs teaches that the safety management device 100 may instruct MDUs within a remaining portion 126 of the area 102 (second zone) to continue operating (control command to stop operation is prevented)); and
means for demerging the first zone and the second zone (From column 8 line 52 to column 9 line 13, Stubbs teaches when a human 118 enters the area 102, the presence of the human 118 is detected at a first location 202 in the area 102, and the safety management device 110 may create the moveable zone 128 around the human 118 (first zone); the examiner understands the creation of moveable zone 128 (first zone) to necessitate a “demerging” of area 102 (fusion zone) into moveable zone 128 (first zone) and the remaining portion 126 of the area 102 (second zone)).
The examiner understands that the combination of Hendeberg and Stubbs discloses that the apparatus is for zone passage control in an underground worksite including a plurality of operation zones for autonomously operating mobile vehicle operations for carrying out the method to claim 5. In particular, regarding the limitations set forth in claim 5, Stubbs further teaches in response to detecting a mobile object by the first passage control unit after the demerging (In fig. 4 and in column 11 lines 11-40, Stubbs teaches that, for example, a second human 406 (mobile object) may be detected by the safety management device 110 where area 102 has already been “demerged” between at least a first zone 402 including first human 118 (first zone) and the remaining portion of the area 102 (second zone); the examiner understands the management devices 108, 110 to function as the passage control units, where the management devices 108, 110 are at least associated with any area which can be delineated from the area 102), causing transmission of a control command to stop an autonomously operating mobile vehicle positioned in the second zone (In column 11 lines 11-40, Stubbs teaches that MDUs 106 within a predetermined distance from the second human 406 (second zone 404) may be instructed to stop performing physical activities, where MDUs positioned in the second zone 404 must be positioned within the remaining portion of the area 102 (second zone)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Stubbs with the method as disclosed by Hendeberg, where Hendeberg already discloses that “a safety zone may also comprise passive barriers which may be activated if needed, for example in order to divide a safety zone into smaller subzones” in column 6 lines 19-25, and where Stubbs teaches that “the moveable zone 128 may take the form of any geometric shape (e.g., square, rectangle, triangle, or the like) or any non-geometric shape” in column 8 lines 4-16. The examiner understands that the division of zones as taught by Stubbs could be implemented with the method as disclosed by Hendeberg with a predictable outcome, with a reasonable expectation of success, and without undue experimentation. The implementation of the method as taught by Stubbs is advantageous in that it allows certain machines in the work area to continue operating, maximizing efficiency of the system while maintaining the safety of a human in the work area.

Regarding claim 14, Hendeberg discloses a passage control system (In column 3 lines 14-27 of the provided publication, Hendeberg discloses a safety system for automated operation of mining vehicles within a work area configured such that safety zones for automated operation of mining vehicles may be defined within the work area) including at least some of a set of detection units (In column 5 lines 9-14, Hendeberg discloses that the barriers may for example consist of “light gates, rotating lasers, magnetic sensors, or any other form of sensor that senses an object breaking the barrier”), a mobile vehicle control unit (From column 3 line 29 to column 4 line 14, Hendeberg discloses that the safety system comprises a vehicle control unit arranged at each mining vehicle), and a user input device (In column 9 lines 14-18, Hendeberg discloses that the main control unit of the system is managed by an operator via a provided interface), or a controller connectable to at least some of a set of detection units, a mobile vehicle control unit, and a user input device (In column 3 lines 14-27, Hendeberg discloses that a main control unit (controller) is in signal connection with the barrier control units (detection units) and vehicle control units; see also column 9 lines 14-18 where Hendeberg discloses that the interface (user input device) is provided in connection to the main control unit).

Regarding claim 15, Hendeberg discloses computer program comprising code when executed in a data processing apparatus causes the method of claim 1 to be performed (In column 14 lines 5-9, Hendeberg discloses that a computer program at a safety system is provided, where said computer program comprises program code to cause an electronic control unit or another computer connected to the electronic control unit to perform the method).
See the rejection for claim 1 where the combination of Hendeberg and Stubbs discloses where the method of claim 1 is performed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hendeberg and Stubbs, in view of Rublee (US 2017/0144307 A1).
The combination of Hendeberg and Stubbs does not explicitly disclose wherein the method is further comprising:
assigning a classification parameter for each passage control unit in connection with configuration of one or more passage control units;
checking the classification parameter of a passage control unit in response to detecting a mobile object by the passage control unit; and
determining a need to provide a control command to at least one autonomously operating mobile vehicle in a zone associated with the passage control unit on the basis of the classification parameter of the passage control unit.
However, Rublee teaches wherein the method is further comprising:
assigning a classification parameter for each passage control unit in connection with configuration of one or more passage control units (In fig. 1 and paragraph [0027], Rublee teaches that the environment 100 is divided into areas 111-157 each having a corresponding sensor 111s-157s; see also paragraph [0042], where Rublee teaches that safety-system 180 can determine a safety classification for each of areas 111-157 in environment 100);
checking the classification parameter of a passage control unit in response to detecting a mobile object by the passage control unit (In paragraph [0049], Rublee teaches that robotic (and other actors) can use, for example: “a low safety rule in areas classified with the low safety classification, a medium safety rule in areas classified with the medium safety classification, and a high safety rule when the particular safety classification is the high safety classification, where each of these three safety rules can differ”; the examiner understands that the safety classification of the area must be checked based on detection of the actor via the corresponding sensor(s) of the area); and
determining a need to provide a control command to at least one autonomously operating mobile vehicle in a zone associated with the passage control unit on the basis of the classification parameter of the passage control unit (In paragraph [0048], Rublee teaches that safety-system server 180 provides safety rules (control command) to robotic (and perhaps other) actors in environment 100, where the safety rules correspond to the safety classifications of areas within environment 100).
Rublee is considered to be analogous to the claimed invention in that they both pertain to safety systems for integrated human/robotic environments. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Rublee with the method as disclosed by the combination of Hendeberg and Stubbs, where doing “allows robotic devices to operate at different rates based on different safety modes in different areas” and is advantageous in that “the robotic devices can operate efficiently and safely while in a mixed human/robotic environment” as suggested by Rublee in paragraph [0022]. Additionally, the use of classifications is advantageous in that a plurality of types of control can be implemented based on the associated classifications of each area of the work environment, facilitating consistent and flexible operation.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665